Case 1:19-cv-00289-TH-ZJH Document 12 Filed 04/23/20 Page 1 of 1 PageID #: 31



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JAMES E. CARINADO-COX                            §

VS.                                              §           CIVIL ACTION NO. 1:19cv289

TEXAS DEPT. OF CRIMINAL JUSTICE                  §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        James E. Carinado-Cox, proceeding pro se, filed the above-styled civil rights lawsuit. The
court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable orders of this court. The Magistrate Judge has submitted a

Report and Recommendation of United States Magistrate Judge recommending that this case be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.

        SIGNED this the 23 day of April, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
